 Case 13-31791         Doc 101      Filed 02/11/19 Entered 02/11/19 07:56:23             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31791
         Raymond F. Lackage
         Kimberly A. Lackage
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/09/2013, and was converted to chapter 13 on 12/18/2013.

         2) The plan was confirmed on 08/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/20/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $111,110.00.

         10) Amount of unsecured claims discharged without payment: $120,176.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31791             Doc 101      Filed 02/11/19 Entered 02/11/19 07:56:23                   Desc Main
                                          Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                  $9,900.00
         Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $9,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $0.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $393.51
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $393.51

Attorney fees paid and disclosed by debtor:                     $1,605.00


Scheduled Creditors:
Creditor                                           Claim         Claim          Claim       Principal      Int.
Name                                     Class   Scheduled      Asserted       Allowed        Paid         Paid
Apogee Med GRP - Indiana             Unsecured         384.00           NA            NA            0.00       0.00
BANK OF AMERICA                      Secured      112,426.00            NA            NA            0.00       0.00
BANK OF AMERICA                      Unsecured     34,800.00            NA            NA            0.00       0.00
BANK OF AMERICA                      Secured       36,800.00     32,543.81      32,574.71           0.00       0.00
BANK OF AMERICA                      Secured              NA          30.90          0.00           0.00       0.00
BANK OF AMERICA                      Unsecured      1,800.00            NA            NA            0.00       0.00
CAPITAL ONE                          Unsecured      7,200.00            NA            NA            0.00       0.00
CAPITAL ONE NA                       Unsecured         270.00        299.09        299.09        163.11        0.00
Chase                                Unsecured      1,000.00            NA            NA            0.00       0.00
Chase                                Unsecured      3,800.00            NA            NA            0.00       0.00
Chase                                Unsecured      5,900.00            NA            NA            0.00       0.00
Chase                                Unsecured     10,200.00            NA            NA            0.00       0.00
Citi Bank                            Unsecured     18,820.00            NA            NA            0.00       0.00
Citi Bank                            Unsecured      1,000.00            NA            NA            0.00       0.00
Citi Cards                           Unsecured      4,800.00            NA            NA            0.00       0.00
DISCOVER BANK                        Unsecured      2,000.00       2,025.00      2,025.00      1,104.31        0.00
DISCOVER BANK                        Unsecured     14,800.00     15,108.14      15,108.14      8,239.07        0.00
DITECH FINANCIAL                     Secured      158,000.00    156,317.34     156,317.34           0.00       0.00
Sallie Mae                           Priority       2,374.00            NA            NA            0.00       0.00
SALLIE MAE INC                       Unsecured            NA       2,316.88      2,316.88           0.00       0.00
Target Card Services                 Unsecured         330.00           NA            NA            0.00       0.00
US BANK                              Unsecured      9,900.00            NA            NA            0.00       0.00
US BANK                              Unsecured     10,000.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31791         Doc 101      Filed 02/11/19 Entered 02/11/19 07:56:23                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $188,892.05                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $188,892.05                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,749.11          $9,506.49              $0.00


Disbursements:

         Expenses of Administration                               $393.51
         Disbursements to Creditors                             $9,506.49

TOTAL DISBURSEMENTS :                                                                        $9,900.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
